 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGeneralChemicalCorporationandInternationalChemicalWorkers Union,Local 25.Case 32-CA-8404July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn November 4, 1987, Administrative LawJudge Jay R.Pollack issued the attached decision.The General Counsel filedexceptions and a sup-porting brief,and theRespondentfiled a brief inopposition to the GeneralCounsel's exceptions.The National LaborRelations Board has delegat-ed its authority in thisproceedingto a three-member panel.The Boardhas considered the decision and therecord in light of theexceptions and briefs and hasdecided to affirm thejudge's rulings, findings, andconclusions and to adoptthe recommended Order.ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent, GeneralChemical Corporation, Pittsburg, California, its of-ficers,agents,successors,and assigns,shall take theaction setforth in the Order.Adel Sotolongo,Esq.,for the GeneralCounsel.John D. McLachlanandNed Fine, Esqs. (Fisher & Phil-lips),of San Francisco, California,for theRespondent.DECISIONSTATEMENT OF THE CASEJAY R. POLLACK,Administrative Law Judge.Iheardthiscase in trial in Oakland,California,on June 22through 25,and July 1,1987. On November 26, 1986, theRegional Director for Region 32 of the National LaborRelations Board issued a complaint and notice of hearingbased on unfair labor practice chargesfiled byInterna-tional Chemical Workers Union,Local 25(the Union) onSeptember 23, 1986.Thereafter the Union filed amendedcharges on October 10, 1986,and February 20, 1987, andtheRegionalDirector issued amended complaints onFebruary 2 and April17, 1987.The complaint allegesthat General Chemical Corporation(Respondent)violat-ed Section 8(a)(5), (3),and (1) of the National Labor Re-lationsAct (the Act).The parties have been afforded full opportunity toappear,to introduce evidence,to examine and cross-ex-amine witnesses,and to file briefs.Posttrial briefs werefiled on behalf of the General Counsel and the Respond-ent.Based on the entire record,on the briefsfiled bycounsel,and on my observation of the demeanor of thewitnesses,Imake thefollowingFINDINGS OF FACT AND CONCLUSIONS1.JURISDICTIONRespondent is a Delaware corporation with a facilityin Pittsburg,California,where it is engaged in the nonre-tailmanufacture and processing of chemicals.During the12-month period preceding issuance of the complaint,Respondent purchased and received goods, materials,and supplies valued in excess of$50,000 directly fromsuppliers located outside the State of California.The complaintalleges, the answer admits,and I findthatRespondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.The complaint alleges, the answer admits, and I findthat at all times material,the Union has been a labor or-ganization within the meaning of Section 2(5) of the Act.11.THEALLEGEDUNFAIR LABOR PRACTICESA. Background and IssuesAs discussed above, Respondent is engaged in themanufacture and processing of chemicals.Respondent'sproduction and maintenance employees have been repre-sented by the Union for many years.In April 1986, Re-spondent acquired the Pittsburg,California facility fromAllied Chemical Corporation.Following its acquisitionof the plant,Respondent recognized the Union as the ex-clusive bargaining agent of the employees and began ne-gotiations for a new collective-bargaining agreement inMay 1986.Negotiations between Respondent and theUnion became deadlocked by late July, and on August18 Respondent made its final offer to the Union.Thereaf-ter,on August 22 Respondent unilaterally implementedits final offer.On September 4, at approximately 2 p.m., the Unionwent on strike.The strikelasted untilFriday,September19, at approximately 5:30 p.m., when the Union informedRespondent that it accepted Respondent's final offer andthat the employees would unconditionally return to workon Monday,September 22.The employees returned to work at approximately 7a.m. on September22.On thisdate Respondent informedthe Union that employeesLarryBarela,Dan Ramirez,BillScheffler, J. T. Stone, and Diane "Cookie" Strockwere terminated for conduct they allegedly engaged induring the strike.The Union promptlyfiled grievanceson behalf of the discharged employees. Respondent laterinformed the Union that employees Joe Leonguerreroand Ron Smith would be suspended for 3 days withoutpay forwalkingoff their jobs on September 4 withoutfirst following Respondent'sCP department relief proce-dures.The Union filed grievances on behalf of Leon-guerrero and Smith.Respondent has agreed to arbitratethe grievances concerning the suspension of Smith andLeonguerrero but has refused to arbitrate the grievancesconcerning the discharges of Barela, Ramirez,Scheffler,Stone, andStrock.The General Counsel and the Union contend that Re-spondentunlawfullyterminatedBarela,Ramirez,Scheffler,Stone, and Strock for their conduct in viola-290 NLRB No. 13 GENERAL CHEMICAL CORPtionof Section 8(a)(3) and (1) and unlawfully suspendedLeonguerrero and Smith for their strike activities. Re-spondent, on the other hand, contends that the five em-ployees engaged in strike-related misconduct and there-fore lost the protection of the Act. With respect to thesuspension of Leonguerrero and Smith, Respondent con-tends that the two employees were suspended for violat-ing asafety rule, which rule Respondent contends neednot be subservient to the employees' right to strike. Fur-ther litigated at the trial was the issue of whether Re-spondent violated Section 8(a)(5) and (1) by refusing toarbitrate the discharges of the five employeesB. The Facts1.The suspensions of Leonguerrero and SmithAs stated earlier, on August 22, Respondentunilateral-ly implemented its final contract proposal At the time ofthe implementation of Respondent's final proposal, theCompany was expecting and was prepared for a strike.Supervisors were in the plant around the clock and addi-tional supervisors had been brought in from Respond-ent's other facilities.However, the strike which began on September 4 wasnot expected by management The strike was signaled bytheUnion's president activating the emergency alarmwhich caused employees and supervisors to proceed tothewater tower near the front gate of the plant in ac-cordance with the emergency procedures in effect forthe plantNeither hourly employees nor salaried employ-ees had any advance knowledge of the commencementof the strikeRespondent manufactures a wide variety of chemicals,which include electronic, sulfuric, nitric and acetic acids,ammoniumhydroxide, and other products. Hydrochloricacid is used in the process. Different blends (150 to 160)of products are manufactured in the CP department ofthe plant alone. A great number of the chemicals pro-duced in this plant are considered extremely hazardousand could constitute a hazard not only to employees butalso to individuals living in the vicinity of the plant.Because of the dangers involved, Respondent hasmaintainedrules that operators in the control room maynot leave their jobs unattended. Both operators involvedhere, Leonguerrero and Ron Smith, admitted that it wasa longstanding rule that an operator had to be properlyrelieved before leaving his or her work station. The pur-pose of the rule is for the operator to inform his or herrelief operator of the status of the chemical process.Leonguerrero testified that he had not yet been briefedso that the prior shift operator rather than himself hadleftwithout proper relief Smith testified that the unionpresident directed him not to notify his supervisor beforeleaving theplant.Respondent contends that these em-ployees could have avoided discipline if they had onlynotified the supervisor, James Craig, that they were leav-ing the plant on strike. Craig could have been contactedby pager. It would have taken no more than 5 to 15 min-utes for the employees to contact Craig. The operatorscould have also avoided discipline by shutting downtheir equipment. Three other control room operatorsparticipated in the strike but were not disciplined. These77operators shut down their equipment or notified their su-pervisorRespondent's supervisors, Craig and Costello, were inthe CP control room within minutes of the strike start-ing, and they proceeded to assume control of the oper-ations immediately. Craig and Costello were required tospend several hours inspecting the CP room for leakageor damage However, there was no damage to equipmentor to the product as a result of the strikeThe Union filed timely grievances concerning the sus-pensions of Leonguerrero and Smith At the time of theinstant hearing, the grievances were set for arbitrationHowever, the onlyissuebefore the arbitrator was wheth-er the employees had engaged in the conduct for whichthey were disciplined. The issue presented here, whetherRespondent's discipline of the two employees infringeson their Section 7 rights, is not before the arbitrator. Forthis reason, Respondent abandoned at the trial its conten-tion that the allegations concerning the suspension ofLeonguerrero and Smith should be deferred to arbitra-tion.2.Larry Barela's dischargeAs stated above, the strike which began on September4 took Respondent by surprise The strike became vio-lent almost immediately after its commencement. Withinthe hour, supervisors' cars leaving the plant were hit bystones.Mass pickets blocked the road leading to theplant from the main access road. A truck occupied bytwo supervisors was struck by a baseball bat wielded bya striking employee i Supervisors and nonstriking em-ployees received numerous threats to their own safety aswell as to the safety of their families. During the firstday of the strike, numerous vehicles belonging to super-visorswere damaged. The violence on the first day ofthe strike resulted in strong police presence for the re-mainder of the strike.On September 5, a temporary restraining order wasissued in the Superior Court of Contra Costa County andon September 19, 1986, a preliminary injunction issuedagainst the Union prohibiting the strikers from damagingthe property of the company or its employees, custom-ers, and vendors, and limiting the number of picketers totwo on each side of the entrance to the plant.Respondent discharged Larry Barela because of fourincidents which will be discussed in chronological order.On September 5, John McLachlan, Respondent's attor-ney, left the plant between 6 and 7 p.m. McLachlan testi-fied that his car was stopped by 10 to 15 picketers WhileMcLachlan was stopped, he was approached by an indi-vidualwearing a black T-shirt withan arm in a sling,who bent down near the left rear tire. McLachlan heardthe sound of air rushing out of his tire shortly afterward.The individual then walked around McLachlan's car andbent down next to the front right tire, and McLachlanagain heard air coming out of that tire McLachlan got agood look at the individual involved.Although McLachlan did not knowBarela at the timeof the incident, he described the individual involved to a'The termination of that employee is not at issue in this case 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcompany supervisor and was told that the person wasprobably Barela.McLachlan gave a report to the ContraCosta Sheriffs Department which described the personas having a ponytail and a mustache.Barela had shorthair and a full beard.McLachlan did correctly describeBarela's dark features.McLachlan later gave the police asecond report.Thisreport described Barela as havinglong hair, a full beard,a "Fu-Manchu"type mustache,and dark skin. McLachlan testified at the hearing thatthe individual involved in the tire-slashing incident wasin fact Barela.Barela testified that he did not slash the tires ofMcLachlan's vehicle or any other vehicle.He stated thathe had never seen McLachlan before the hearing. Hefurther denied ever having a knife or other sharp objectduring the strikeor that he wore hisarm in a sling.IfindMcLachlan to be a much more credible witnessthan Barela and I credit his testimony.Despite the dis-crepancies in McLachlan's description of the suspect inthe two police reports, I am still convinced that Barela isthe individual he observed at the tire-slashing incident.Barela,on the other hand,was not a credible witnessand, as will be seen below,attempted to deny all wrong-doing.On September 8, McLachlan drove a car through thepicket line with two passengers, Bob Brevard,the Re-spondent'sdirectorofmanufacturing,andWilliamThomas, Respondent'svice president.A white pickuptruckwithWashington state license plates2 drove infront of McLachlan'scar.According to Brevard, thewhite pickup truck was going extremely slow and wouldnot let his vehicle pass.On several occasions the whitetruck pulled onto the shoulder of the road and acceler-ated rapidly throwing gravel at McLachlan'svehicle.After I to 2 miles, the driver of the white truck threw asmoking object(later identified as a cherry bomb) out ofhiswindow.AfterBrevard'svehicle passed over theobject,Brevard heard a small explosion underneath a carwhich was traveling behind McLachlan'scar on theroad.AfterMcLachlan passed the truck,Brevard ob-served Barela in the driver's seat.McLachlan corrobo-rated Brevard's testimony.Barela testified that he drove a white pickup truckwithWashington license plates.However, he denieddriving the vehicle in front of the car driven byMcLachlan and in the manner described above.Bareladenied driving slowly,denied driving on the shoulder tothrow gravel, and denied throwing any cherry bombs.Barela attempted to explain the exploding noise bysaying that the truck had engine difficulties and would"cut out"aswell as backfire. Further,Barela testifiedthat the white truck was often used by others during thestrike to pick up supplies.I credit the testimony of Brevard and McLachlan overthat of Barela.Brevard and McLachlan testified in astraightforward manner.Barela,on the other hand, wasnot credible and often relied on the eccentricities of hisstepfather's truck to explain his alleged misconduct.2 Such a truck is owned byBarela', stepfather and was used by Barelaand others during the strikeTom Ornellas,a contracttruckdriver,testified that onSeptember 8, while he was stopped on the picket line, hewas threatened by Barela.Accordingto Ornellas, Barelasaid he was going to "get"Ornellas and beat the hell outof him.Ornellas testified that Barela said"We are goingto beat the hell outof you "and that Barela and DianeCookie" Strock were"leading the band"inmaking vari-ous threats against him.Barela denied threatening Ornellas in any way anddenied saying anything to Ornellas.In an affidavit givenshortly after these events,Ornellas alleged he was threat-ened by Strock but made no mention of any threats byBarela.Further,Ornellas' testimony is contradicted byGlenda Butler and Strock.Based on Ornellas'affidavitand the testimony of Butler and Strock,Ido not creditOrnellas' testimony that he was threatened by Barela onSeptember 8 or 9.However,Ido credit Ornellas' testi-mony regarding an incident that occurred on September9 involving Barela's driving.Ornellas testified that on September 9, after he left Re-spondent'splant,he noticed five vehicles,including. awhite pickup truck, behind him.When Ornellas pulledonto the shoulder of the road,the five vehicles would dothe same thing.Ornellas was supposed to stop and ex-change vehicles with one of his employees but insteaddrove down the highway toward Martinez, California.As Ornellas drove up the ramp to the highway, he no-ticed that only the white pickup truck was still behindhim, now ata veryclose distance.The white truckpassed Ornellas'truck and cut him off several times.Ornellas exited the highway and drove toward a high-way patrol station.The white pickup truck backed upand took the same exit as Ornellas.Ornellas observed thewhite truck with its hood up at a location across fromthe highway police station. Ornellas identified Barela asthe driver of the truck.Barela admitted driving the truck on the date in ques-tion,but attempted to blame these events on mechanicaldifficulties.According to Barela, the truck started havingmechanical difficulties and started to backfire,whichcaused Barela to pull to the side of the road.While hewas at the side of the road,he observed Ornellas get outof his truck and exchange vehicles with his driver. Thetruckresumed its course and passed Barela.Barela'struck restarted and Barela continued in the same direc-tion as the truck. Barela passed the truck but once againbegan experiencing mechanical difficulties.Barela pulledto the shoulder of the road.Barela then noticed Ornellasfollowing him in a car. Barela exited the highway to seeif the car would follow. According to Barela,the car fol-lowed him and then proceeded to the highway policestation.Ornellas spoke to a highway patrol officer andthen the officer approached Barela.Before the hearing,Barela gave an affidavit denyingthat this incident occurred at all.Months later,Barelagave a second affidavit attempting to explain away theincident. I find Barela's testimony to be inherently in-credible.His truck has mechanical difficulties wheneverBarela needs an excuse for his conduct.I find his expla-nation too convenient and far less plausible than Ornel-las' testimony. GENERAL CHEMICAL CORP3.The discharge of Dan RamirezOn September 4 after the strike was initiated by theactivation of the emergencyalarm,Neftah Nevarez, su-pervisor in the CP department, observed Dan Ramirezthrow his hardhat and safety glasses into a dumpster. Ne-varez testified that he followed Ramirez to the changingroom.When Nevarez arrived at the door of the chang-ing room, he saw a large number of employees and real-ized for the first time that a strike was in progress. AsNevarez was walking away, Ramirez was close to himand called him "wet back," "fuck head," and "son of abitch." According to Nevarez,Ramirezsaid, "Why don'tyou say something so I can kick your ass" and thenbumped Nevarez with his shoulder. Nevarez walkedaway from Ramirez but Ramirez continued calling himnames.Ramireztestified that as he was walking out of thechangingroom to leave the plant, Nevarez put his handon Ramirez'shoulder and told him to go back to work.Ramirez said,"We are on strike, Nef, let me through."Nevarez held his hand againstRamirez'chest andinsist-ed that he go back to work. Ramirez told Nevarez to lethim through, to "get the fuck out of my face." Nevarezcontinued to follow Ramirez and Ramirez repeated,"Get the hell out of my face." Ramirez denied threaten-ingNevarez in any way. Nevarez appeared to be anhonest and forthright witness and I credit his testimonyover that of Ramirez.Jeffrey Hushion, a lab technician, testified that on Sep-tember 4 he attempted to enter the plant. While Hushionwas stopped at the picket line, he was confronted by a"mob" of pickets. During the time that Hushion wasstopped, Ramirez told him that if he went into the plant,whenRamirez cameback to work, he would find Hu-shion and "cut off his balls." Ramirez produced a utilityknifewith an exposed blade and threatened to damageHushion's car. Shortly thereafter, Hushion stepped out ofhisvehicle and spoke to Leonguerrero. Leonguerreroasked Hushion not to enter the plant that day but ratherto go home and return at anothertime.Hushion returnedto his vehicle and went home. Hushion further testifiedthat on September 9 when he was crossing the picketline,Ramirezsaid, "Jeff, you got no balls. Your balls aremine."Ramirez testified that he was one of the many picketswho approached Hushion's vehicle. Accordingto Rami-rez, he told Hushion that the employees were on strikeand thatHushion should "get the fuck out of here." Ac-cording to Ramirez, Hushion was nervous and upset, andgot out of the car to speak to Leonguerrero.Ramirezdenied brandishing a knife on the picket line.The General Counsel presentedwitnessesJoe Leon-guerrero, Bob Lujan, GlendaButler,and Charles Battlein an attemptto rebut Hushion's testimony. However,none of these witnesses recalled hearing whatRamirezactually said nor could they deny that he pulled a knife.To the extent that Battle testified that Ramirez did notthreatenHushion or brandish a knife, his testimony isdiscredited.All thesewitnessesconfirmed that a mobsurrounded Hushion's car and that Hushion wasintimi-dated.79Hushion's testimony is credited over that of Ramirez.Hushion's testimony is more reliable than the other wit-nesses who were in the area but did not actually see orhear Ramirez. I find that Ramirez engaged in the mis-conduct attributed to him by Hushion4.The discharge of Bill SchefflerPhil Ulichney, Respondent's plant managerat the timeof the strike, testified that on September 4, he wascoming backintothe plant when he was stopped byBarela and Ramirez.According to Ulichney, while Ra-mirez was making someremarks to him, he heard some-thing hit the car and he looked in his rearview mirror.Ulichney saw Scheffler walking away from the car.Ulichney later inspected the car and noticed a dent about3 inches in length near the tail-light. Ulichney admittedthat he did not see Scheffler strike the car nor did he seeScheffler with any object in his hand that might havestruck the car. Ulichney admitted there wereat least adozen employees within a few feet of his car, but heonly recalled Scheffler as being on the passenger side ofthe vehicle.Scheffler testified that he was on the passenger sideseveral feet away from the vehicle while Ramirez wastalking to Ulichney but that nothing happened to Ulich-ney's vehicle while he was there. Scheffler denied strik-ing Ulichney's vehicle. I find insufficient evidence to es-tablish that Scheffler struck Ulichney's vehicle.James Foster, supervisor, testified that on September 4around 7.30 p.m. he was stopped on his way back intothe plant. Foster testified that Scheffler kicked the doorof Foster's vehicle and had to be restrained from kickingthe vehicle again by an unidentified picketer.James Craig, supervisor, testified that he was leavingthe plant with Joe Marquez, a production supervisor,when he observed the picketers at Foster's vehicle. Craigtestified that Scheffler threatened to go to Craig's hometo "fuck" Craig's wife and also "kick [Craig's] ass."Craig testified that on his way back into the plant acouple of hours later, his left rear door window wasbroken.According to him, he saw Schefflerrunningalong with the vehicle and heard him say that he wasgoing to go home and "fuck" Craig's wife. Craig's testi-mony was contradicted by Marquez, who testified thatScheffler was first seen on the right side of the vehicle,after the window was broken and after the vehicle hadsped away. Thus, according to Marquez, Scheffler didnot run alongside the vehicle nor could he have brokenthe window.Scheffler testified that he did not say anything toCraig when Craig left the plant. When Craig returned tothe plant, Scheffler said to Craig, "Why don't you gohome and fuck your wife instead of crossing the picketline." Scheffler denied threatening Craig in anymanner.Scheffler denied kicking Foster's vehicle.GlendaButler testified that Scheffler did not kick Foster's vehi-cle and that she was in a position to see Scheffler had hekicked the vehicle. Diane Strock was present at the timebut did notrecall seeingScheffler.Robin Saunders, a service accounting clerk, testifiedthat as she was leaving Respondent's plant on September 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD19, she stopped her car before she could turn into theoncoming traffic. According to Saunders, Scheffler's ve-hicle "bumped"the back of her car and continued topush her car into the ongoing traffic.While Schefflerwas driving in this manner,Art Aria,another striker,shouted"thanks Robin,thanks Robin."Scheffler testified that he and Aria were driving homethat evening and that he saw Saunders.Scheffler deniedbumping Saunders'vehicle or attempting to push herinto traffic.Aria,no longer employed by Respondent,did not testify.Ifind Saunders to be a credible witnessand credit her testimony over ScheMer's denial.5.Thedischargeof J. T. StoneBrevard testified that on September 83 he was leavingthe plant withMcLachlan (who wasdriving)and an-other passenger,BillThomas,when theywere stoppedon the picket line. According to Brevard,Stone,whowas speaking in a loud voice, said that Respondent hadtaken thefoodout of his family'smouth,and got very"belligerent."Stone then allegedly said,"You sorry fatson of a bitch,we know where you live and we're goingto get your ass." Brevardfinally testified thatStone hadto beescorted away from the picketline by twopicket-ers.McLachlan corroboratedBrevard'sversion of theseevents to some extent.McLachlandid not recall Stone'sexact words but recalled his emotionaland loud tone ofvoice.McLachlanrecalled Stone saying something like"I'm going to get you."Thomas, the otherpassenger,did not testify.Stone admitted calling Brevard a liar,a crook, and athief but denied threatening Brevard or saying he wasgoing to "get him." Stonetestifiedthat he said Brevardwas takingthe food out of hisfamily's mouth and that heopened his wallet to illustrate the point.O'Farrell testi-fied that Stone was emotional and loud and that hetalkedwithhis hands but that Stone did not threatenBrevard.Further,O'Farrelldeniedhaving escortedStone away.O'Farrell testifiedthat he simply put hishand on Stone's shoulders and told Stone that"itwasn'tworth getting that upset." John Moore,another picketer,corroboratedStone'sand O'Farrell's testimonythat al-though Stone was loud and emotional,he never madeany threats against Brevard or said that he was going toget him.Based on the testimonyof O'Farrelland Moore, I findthat Stone did not threaten Brevard.Rather,Ifind thatStone,speaking in a loud voice and gesturing, calledBrevard names and accused him of takingfood from hisfamily.However,Icredit Stone'sdenial that he everthreatened to get Brevard.Although McLachlan did cor-roborate Brevard's testimony regarding Stone's tone ofvoice,Iwas not convinced that McLachlan had any in-dependent recollection of Stone'swords.Inmy view,McLachlan did not want to contradict Brevard. In anyevent,I find the testimonyof O'Farrelland Moore to be9 Stone testified that this incident took place on September 11. Becausethere is no dispute that Stone had a conversation with Brevard,the dateis irrelevantreliable and I therefore credit Stone's account of this in-cident.GaryChristiansen,a driver foran independent courierservice, testifiedthaton September 15 he was stopped onthe picket line.While stopped,Christiansenwas ap-proachedby a large black man(later identified as Stone).AccordingtoChristiansen,he asked Stone how thestrikewas going.Stone then asked Christiansen if hecould carve hisinitials onthe truck.Stone then asked ifChristiansen'sbosswould mind"if the truck got allfucked up"and then struck thetruckwith his fist.Thereafter,Stone walked in frontof the truckand thento the right rearside of the truck.Christiansen could notsee Stone but he heard a"thud"coming from the rearright side of thetruck.Christiansen checked the vehicleafter leaving the plant and found a hole on the right rear.Accordingto Christiansen,there was no sheriff presenton the picket line during this incident.Christiansen didnot impress me as a credible witness.He could not orwould not recall whattook placebefore Stone's remarksand alleged hittingof the truck.Stone testified that he approached Christiansen on thepicket line and that the driver asked him the reason forthe strike.Stone then gave Christiansen a flyer explain-ing the Union's reasonsfor thestrike.Christiansen askedif therehad been any violence on the picket line, andStone replied that he had heard that there had been vio-lence early on in the strike but there had been none thatday and thatthe sheriffwas present.Christiansen thenasked Stonewhatwould happenif heran through thepicket line(with histruck).Stone said that if anyonetriedthat, he would leave his initials on the truck andasked Christiansen what his boss would say if he re-turned with a truck"all fucked up."Christiansen said hedid not care about the truck,only himself.Stone deniedwalking to the passenger side of the vehicle and denieddoing any damage to the truck.Stone heard the impacton the rear passenger sideof the vehicle butwas on theoppositesideof the truckat the time.MikeChristopher,anotherpicketer,corroboratedStone's testimony.Christophertestified that he and asheriffwerestanding right behind Stone.Christiansenasked Stone why the employees werestrikingand whatStone would do if Christiansen attempted to run thepicket line.According to Christopher,Stone said hewould leave his initials on the truck only after Christian-sen asked what Stone would do if Christiansen did notwait at the picket line but attemptedto drivethrough.'Christophertestified that he and Stone were on the op-posite sideof the truck whenitwas struck and thatStone did not hitthe truck with hisfistor anything else.Idid not find Christiansen to be a credible witness.Rather,I find Stone's version of these events to be morelogical.Further,Stone's testimonywas corroborated byChristopher,whom I find to be a credible witness. I,therefore,credit Stone's testimony over that of Christian-sen.At that point in the strike,the sheriff made each vehicle await 5 min-utes of picketing and then required the pickets to allow the vehicle topass. GENERAL CHEMICAL CORP6.The discharge of Diane "Cookie" StrockOrnellas testified that he was stopped on the picketline on September 8 by approximately 15 pickets. Ac-cording to Ornellas, while on the picket line. Strock saidthat the picketers were "going to get you Ornellas andbeat the shit out of you." Strock said that she knewwhere Ornellas lived and that he could not hide from thepicketers. Strock further said the picketers would put abomb in Ornellas' house. She also threatened to run aforklift through the front end of his truck and that Or-nellas' truck would never be loaded again. After crossingthe picket line and loading his truck, Ornellas was againstoppedon hisway out of. theplant.According to Ornel-las, Strock and Barela "who were leading the band" saidto him that Ornellas should not bring his truck back orelse he would have to buy a new one. Ornellas wasfriendly with Strock before the strike and she was appar-ently the only one in the mob he could identify. It is myimpression that Ornellas attributed many of the remarksmade by the mob to Strock, the one person who stoodout in his mindOrnellas further testified that on the next day, Septem-ber 9, Strock again threatened him. According to Ornel-las,Strock said the other picketers would drag Ornellasout of the truck and hold him while Strock "beat the shitout of him." Strock said "she would cut off his dick andstick it in his mouth so that he would know what a cock-sucker felt like." Once again Strock told Ornellas not tobring his truck back or else it would be damaged.After crossing the picket line, Ornellas went to loadhis truck in the plant According to Ornellas, Strock wasstanding 100 to 120 yards away and yelling "yeah youmotherfucker, you better not bring that truck out, youbetter have your safety belt on.. . . I'm going to dragyour ass out of there." He further testified that she raisedher arm and pointed an object at him, but that he couldnot make out the object because she was so far awayStrock, on the other hand, testified that on September8 she merely shouted "Tommy 0 is a scab."5 Accordingto Strock, on September 9, she was one of several pick-eterswhen Ornellas stopped. Strock asked Ornellas toturnaround because the employees, including Strock,had always treated him well and had loaded his truckfirstShe asked Ornellas "to bea man" and said that if"Fatty" Dullums, the person who loaded trucks duringthe strike, loaded Ornellas' truck, he would probablydrive a forklift right through the truck. Strock admittedcalling Ornellas a "stupid fucker" and a "scab." She fur-ther admitted telling Ornellas that after the strike shewould no longer do him favors and would load him lastrather than first. Strock denied threatening Ornellas.After Ornellas crossed the picket line, Strock, accom-panied by Glenda Butler and Julie Damron, walkeddown to the plant in an attempt to find out who wasloading the truck. However, Strock was about 200 yardsaway from Ornellas and not in the location claimed byOrnellas. According to Ornellas, she looked through bin-oculars but was unable to distinguish any of the persons5Ornellas first testified thatthese eventstook place onSeptember 8and 9 However, during cross-examination,he stated thatthese events alltook place on a single day81at the loading dock. She denied making any remarks toOrnellas at that time and testified that she was too faraway to even attempt to speak to him. Finally, Strockdenied saying anything to Ornellas on his way out of theplant that day She recalled that others called him "scab"and "shrimp."Glenda Butler corroborated Strock's testimony thatStrock asked Ornellas not to cross the picket line be-cause the employees had done him favors in the past.According to Butler, Strock told Ornellas that Dullumsmight drive the forklift through Ornellas' truck becauseDullums could not drive a forklift. Strock told Ornellasthat he was not a man and that "he had no balls." Butleraccompanied Strock to the place where she attempted towatch the loading dock. According to Butler, Strockmade no remarks from that point and that Ornellas wastoo far away for any comments to have been made.JulieDamron further denied that Strock threatenedOrnellasAccording to Damron, Strock told Ornellasthat employees had done favors for him in the past butwould not do so after the strike. Damron admitted thatsome of the male picketers said to Strock "Do you wantus to hold him down for you" and that Strock replied,"No, he's just a pussy. If I wanted to I could kick hisass " Damron further admitted that the picketers heckledand insulted Ornellas Strock called Ornellas names andtold him that Dullums would probably drive a forkliftthrough Ornellas' truck. Further, Damron corroboratedthe testimony of Butler and Strock that Strock did notyell to Ornellas when Ornellas was at the loading dock.Icredit the testimony of Damron and Butler thatStrock did not make the remarks attributed to her by Or-nellas.Rather,IfindOrnellas attributed remarks madeby other picketers to Strock. I credit Strock's versions ofthese events. I further credit Damron's testimony thatStrock told the male picketers that if she wanted to, "shecould kick his [Ornellas']ass."Icannot credit Ornellas'testimony regarding the inci-dent at the loading dock. The credible testimony estab-lishes that Strock simply was not at the location or loca-tions thatOrnellas attempted to place her. Further,Strock was too far away to yell to Ornellas. AlthoughStrock had binoculars with her, I find nothing threaten-ing in such conduct.C. The Refusal to Process and Arbitrate theGrievances Concerning the DischargesFollowingthedischargesofBarela,Ramirez,Scheffler, Stone, and Strock, the Union filed grievancescontesting all five terminations.It isundisputed that Re-spondent refused to arbitrate the grievances. Respondenttakes the position that the employees were dischargedbefore there was a contract containing an arbitration pro-vision.Further, Respondent argues that even if it wasobligated to arbitrate the grievances, its refusals to arbi-tratewould constitute a contract violation but not a vio-lation of the Act.Although the contract was not executed by the Unionuntil January 8, 1987, the Union and Respondent haveagreed that the effective date of the contract is Septem-ber 22, 1986. The contract by its terms was effective as 82DECISIONSOF THE NATIONALLABOR RELATIONS BOARDof September 22. Although the Union attempted,beforeJanuary 1987,to make the contract retroactive to Sep-tember 19(to cover these grievances with more certain-ty), the Union agreed to and signed the agreement retro-active to September 22. Respondent contends the dis-charges took place on September 19 rather than Septem-ber 22.On September 19, when the Union agreed to acceptRespondent's proposed contract and return to work onSeptember 22, Respondent indicated that certain employ-eeswould not be reinstated due to strike misconduct.However,itwas not until September 22 that Respondentrevealed the names of the employees who were not eligi-ble for reinstatement.The Union and the General Coun-selcontend that the discharges of the five employeestook place on September 22 and are,therefore,coveredby the grievance and arbitration provisions of the currentcollective-bargaining agreement.Respondent accepted and processed all other griev-ances filed by the Union after September 22, includingthe grievances concerning the suspensions of Leonguer-rero and Smith.Respondent accepted and processedgrievances filed after September 22, even prior to theexecution of the contract by the Union.D. Discussion and Conclusions1.The dischargesAt the end of an economic strike,an employer, unlessjustified by legitimate and substantial business reasons,must reinstate striking employees,lest their dischargespenalize the employees for exercising their right to strikeunder Sections 7 and 13 of the Act.Associated Grocers ofNew England v. NLRB,563 F.2d 1333 (1st Cir.1977);NLRB v. Fleetwood Trailer Co.,389 U.S. 375,378-379(1967).A showing that a striking employee has engagedin serious picket line misconduct justifies a refusal to re-instate after the strike is over.Clear Pine Mouldings,268NLRB 1044 (1984).The general rule regarding strike misconduct is that anemployer must demonstrate an honest belief that an em-ployee has engaged in strike misconduct.Once an em-ployer establishes this belief,the burden shifts to theGeneral Counsel to prove that the employee was not en-gaged in the alleged strike misconduct or that the mis-conduct was not sufficiently serious to place the employ-ee beyond the protection of the Act.Rubin Bros. Foot-wear,99 NLRB 610 (1952);General Telephone Co.,251NLRB 737 (1980);Axelson,Inc.,285 NLRB 862 (1987).InClear Pine Mouldings,supra,the Board adopted thefollowing objective test for determining whether verbalthreats by strikers directed at fellow employees justify anemployer's refusal to reinstate:Whether the misconduct is such that,under the cir-cumstances existing,itmay reasonably tend tocoerce or intimidate employees in the exercise ofrightsprotected under the Act. [268 NLRB at1046.]The Board went on to hold that it would "fashion reme-dies and policieswhich will discourage unfair labor prac-tices and the resort to violence and unlawful coercion byemployers and employees alike."In case of picket lineand strike misconduct,the Board will deny"reinstate-ment and backpay to employees who exceed the boundsof peaceful and reasoned conduct."Id. at 1047.In the instant case,Respondent has established anhonest belief that each employee has engaged in strikemisconduct.The question presented is whether each em-ployee,based on all the credited evidence,has engagedinmisconduct sufficient to place the employee beyondthe protection of the Act.Applying the above standards to the instant case, theconduct of striker Larry Barela in slashing tires onMcLachlan'svehicle,driving in such a manner as tothrow gravel at Brevard'svehicle,throwing a smokingobject toward Brevard'svehicle,followingOrnellas'truck,driving in a reckless manner,and attempting tocut off Ornellas'vehicle constitutes serious strike miscon-duct warranting Respondent's refusal to reinstate Barelaat the conclusion of the strike.Barela's conduct is inherently coercive and intimidat-ing regarding the exercise of employees'Section 7 rightsto refrain from striking or other protected activities. Bar--ela'smisconduct was not directed at nonstriking employ-ees of Respondent but at an attorney,a supervisor, andan independent contractor.However,the same objectivestandard applies to the assessment of strikers'verbal andnonverbal conduct directed against persons who do notenjoy the protection of Section 7 of the Act.Clear PineMouldings,supra,268 NLRB at 1046 fn.14;PBA Inc.,270 NLRB 998 (1984).The credited testimony establishes that striker Dan Ra-mirez called Supervisor Neftali Nevarez various obscenenames.Further,Ramirez challenged Nevarez to saysomething so that Ramirez could"kick his ass." Finally,Ramirez bumped Nevarez in an attempt to punch the su-pervisor into a fight.Nevarez walked away and Ramirezonce again called him names.With respect to the September 4 incident involvingJeff Hushion,I found that Ramirez threatened Hushionwhile a mob surrounded Hushion's car.Further, I findthatRamirez produced a knife during the incident. Ac-cordingly,Ifind that Ramirez has engaged in miscon-duct exceeding the bounds of peaceful and reasoned con-duct.I shall,therefore,recommend that the allegationsof the complaint regarding his discharge be dismissed.The conduct of striker Bill Scheffler in using his vehi-cle to push the vehicle of nonstriking employee RobinSaunders into ongoing traffic was a reckless act, intendedto cause and causing fear in Saunders.Such conduct isinherently coercive and intimidating with respect to theexercise of employees'Section 7 rights to refrain fromengaging in the strike or other protected activities. I findthis conduct sufficient to warrant denial of reinstatementand backpay.I, therefore,find it irrelevant that the Gen-eralCounsel established that Scheffler did not damagethe automobiles of Ulichney and Craig.The credited testimony establishes that Stone calledBrevard a thief, liar, and crook.Further, Stone took outhiswallet to demonstrate that Brevard had taken moneyfrom his family.Stone waved his hands and was very GENERAL CHEMICAL CORPemotional. "However, I find that Stone did not threatenBrevard.Basedon the credible evidence, I do not find thatStone's conduct reasonably tended to coerce orintimi-date employees in the exercise of Section 7 rights. Al-though Stone may have insulted Brevard and subjectedhim toname calling,which Brevard need not suffer inthe absence of a strike, Stone's conduct did not rise tothe level of serious strike misconduct. No threats wereuttered and no threatening gestures were made. Theemotionaltone of voice and nonthreatening gestures donot amount to force or coercion.With respect to the incident involving Christiansen,the courier driver, I find that Stone did not threatenChristiansen.Christiansen challenged Stone by askingwhat would happen if he, Christiansen, ran the picketline.In answer to that question, Stone's spontaneouscomments that he would leave his initials on the truck,do not appear coercive or intimidating. I do not findStone's comments about damage to Christiansen's truckcoercive in the context of Christiansen's question aboutwhat would happen if he drove through the *picket line.The credited evidence establishes that Stone was not re-sponsible for the damage to Christiansen's truckThe comments to Christiansen, when placed in con-text, do not amount to threats or intimidation. Christian-sen, in effect, threatened to drive through the picket line.The spontaneous response that Stone would carve hisinitialsin the truck or that the truck would be damageddo not coerce employees in the exercise of Section 7rights.Such remarks only threaten employees who en-danger peaceful pickets. I find that Stone did not engageinmisconduct sufficientlyseriousto deny him reinstate-ment after the strike. I therefore find that Respondent'sdischarge of Stone violated Section 8(a)(3) and (1) of theAct.As mentioned earlier, Diane Strock called Ornellas, anindependent contractor, names such as scab and shrimp.Further, in concert with other picketers, Strock said thatshe needed no help in beating up Ornellas and that shecould easily do so if she wished. I further found thatStrock did not threaten Ornellas as alleged nor did shefollow him in a threateningmanner.It ismy belief thatOrnellas heard threatening remarks and insults directedat him. However,it isunjust to hold Strock accountablefor such remarks simply because she was the only personOrnellas could identify The question presented is wheth-er Strock's conduct, in the context of the unruly picket-ers, issufficient to warrant the denial of reinstatement. Inmy view her conduct, while insulting and abusive, didnot amount to restraint or coercion. It is well settled thatthe use of epithets, vulgar words, or profanity does notdeprive a striker of the protection of the Act.NLRB v.McQuaide, Inc.,552 F.2d 519 (3d Cir. 1977);Linn v.Plant Guards,383 U.S. 53, 60-61 (1966). Accordingly, Ifind that Strock did not engage in misconduct sufficienttowarrant the denial of reinstatement and that, there-fore,Respondent violated Section 8(a)(3) and (1) of theAct by discharging her832The suspensions of Leonguerrero and SmithAs the General Counsel correctly argues, it is well set-tled that the act of going on strike is protected concertedactivity, regardless of the lack of prior notice to the em-ployer, or the impact it may have on the employer's pro-duction, or the severe inconvenience that it may likelycause.Johnny Johnson Tire Co., 271NLRB 293, 295(1984);Go-Lightly Footwear,251NLRB 42 (1980),Poly-tech,Inc.,195NLRB 695, 696 (1972). The Board hasheld that the effect of such a work stoppage of produc-tion is incidental and does not preclude protection of theAct so long as the employees involved take reasonableprecaution to avoid imminent danger to the employer'sphysical plant which foreseeably would result from awork stoppage. SeeMarshall Car Wheel & Foundry Co.,107 NLRB 314 (1953).However, inTerry Poultry Co.,109 NLRB 1097 (1954),the Board held that a work stoppage was unprotectedbecause it violated a longstanding rule of the employerrequiring employees to tell their foremen or fellow em-ployees if they are leaving the production line. TheBoard found the rule to be a reasonable one consistentwith the right of an employer to enforce reasonable rulesgoverning the conduct of its employees on companytime even though such rules may limit the statutory rightof employees to engage in union or concerted activitiesIfind Respondent's conduct to be consistent with theprinciples of the cases cited by the General Counsel andtheTerryPoultrycaseRespondent, using dangerouschemicals in its CP department, had a longstanding,well-publicized rule requiring operators to be properlyrelieved before leaving the plant. The purpose of Re-spondent's rule is to ensure safety to the equipment, theplant, and the general public.The burden imposed on employees to meet the re-quirement of the rule was minimal. The employees couldhave avoided discipline by notifying their supervisor ofthe status of the chemical process or by shutting downtheirequipment.Communication to their supervisorswould have taken no longer than 15 minutes.The employees did not take the reasonable precautionsmentioned in theJohnnie JohnsonandMarshallCarWheelcases.Although no actual damage took place, thatis not the test There was a reasonably foreseeable possi-bility of danger-the purpose of the ruleWhen balancedagainst the significant danger involved, even accountingfor the low probability of danger (known to the employ-ees but not the supervisors), the restrictions placed onthe employees' right to engage in union activities appearminimal. In this case, the danger was eminent (signifi-cant) rather than imminent (impending). However, Re-spondent's rule was designed for safety purposes and didnot require anything more than the reasonable precau-tionsmentioned in the cases cited by the General Coun-sel.Further, in this case, there is no evidence that Re-spondent was motivated by any purpose other than en-forcement of its longstanding safety rule. Other strikersavoided discipline by compliance with the rule. More-over, the penalty invoked, a suspension, was not dis-criminatory and, therefore, should not restrain or coerce 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees in the exercise of Section 7 rights. Respond-ent clearly indicated that the discipline was imposed forviolation of the safety rule and for no other reason. Fi-nally,Respondent has agreed to arbitrate these suspen-sions under the collective-bargaining agreement.3.The refusal to arbitrateAs mentioned earlier, the General Counsel contendsthat Respondent's refusal to arbitrate the grievances overthe five discharges constitutes a violation of Section8(a)(5) of the Act. Respondent, on the other hand, con-tends that the discharges took place before the effectivedate of the contract and, therefore, was not subject tothe grievance and arbitration procedures of the contract.Secondly, Respondent contends, assuming the dischargesare grievable, that the refusal to arbitrate a specificgrievance or type of grievance is not a unilateral changein violation of Section 8(a)(5) and (1) of the Act.The Board has long held that Congress specifically re-jected a proposal that every breach of a labor contractgives rise to an unfair labor practice. See, e.g.,Packing-houseWorkers (Wilson &Co.), 89 NLRB 310, 317 (1950).Further, it is well settled that the refusal to arbitrate asingle grievance, even if the refusal is a contract breach,isnot in itself an unfair labor practice.Mid-AmericanMilling Co.,282 NLRB 926 (1987). This precedent wasrecently reaffirmed inIndiana & Michigan Electric Co.,284 NLRB 53 (1987), andDallasMorning News,285NLRB 53 (1987).Although a breach of a labor contract is not ipso factoan unfair labor practice, it does not follow that when anemployer unilaterally effects a change which has a con-tinuingimpact on a basic term or condition of employ-ment,itmust be ruled out as an unfair labor practicesimply because it happens also to be a breach of con-tract.C & S Industries,158 NLRB 454, 458 (1966). SeealsoB.N. Beard Co,231NLRB 191 (1977). Where abreach of contract substantially infringes on the statutoryright of a bargaining representative or amounts to a sub-stantial renunciationof the principles of collective bar-gaining,the Board has found a violationof the Act. See,e.g.,Sea Bay Manor Hone,253NLRB 739, 740-741(1980);Papercraft Corp.,212 NLRB 240 (1974).In the instant case, Respondent has not refused to takeall,or even most,grievances to arbitration.Cf.Para-mount Potato Chip Co.,252 NLRB 794 (1980). Rather,Respondent has accepted grievances and agreed to arbi-tration except on a very narrow and specific grievancematter. SeeWhiting Roll Up Door Mfg. Corp.,257 NLRB734 (1981); andBacardi Corp.,286 NLRB 422 (1987). Re-spondent has refused to arbitrate the discharges becausethey occurred before the effective date of the contractand its grievance-arbitration provisions.Thus,assumingRespondent is incorrect whether the contract covers thedischarge disputes,Respondent has not repudiated or ab-rogated the grievance-arbitration procedures. Hence, therecord establishes at most a breach of contract, but doesnot establish that Respondent committed an unfair laborpractice.6Accordingly, I shall recommenddismissal ofthis allegationof the complaint.CONCLUSIONS OF LAW1.Respondent General Chemical Corporation is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging employees Diane Strock and J. T.Stone, Respondent violated Section 8(a)(3) and (1) of theAct.4.The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.5.By discharging employees LarryBarela,BillScheffler, and Dan Ramirez, Respondent did not violatethe Act.6.By suspending employees Ron Smith and Joe Leon-guerrero, Respondent did not violate the Act.7.Except as specifically found above, Respondent didnot violate the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act. Havingfound that Respondent unlawfully discharged its employ-ees J. T. Stone and Diane Strock, I shall order Respond-ent to offer Stone and Strock immediate and full rein-statement to their former positions of employment or, ifthose positions are no longer available, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges,and to make Stone andStrock whole for any loss of pay they may have sufferedby reason of Respondent'sdiscrimination against them,with interest to be computed in the manner prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950); andNew Ho-rizons for the Retarded,283 NLRB 1173 (1987).'On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed66 See alsoMalnte ofWisconsin,198 NLRB 241(1974), enfd in relevantpart 494 F.2d 1136(D.C. Cir 1974),which held that an employer's refus-al to comply with an arbitration award was not an unfair labor practiceEnforcement of the arbitration award was held to be better left to theusual court processesUnderNewHorizons,interest is computed at the"short-term"Federalrate for the underpayment of taxes as set out in the 1986 amendment to26 U S C H 6621Interest on amounts accrued before January 1, 1987(the effective date of the amendment), shall be computed as inFloridaSteel Corp.,231 NLRB 651(1977)." If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses GENERAL CHEMICAL CORP85ORDERThe Respondent, General Chemical Corporation,Pitts-burg,California, its officer, agents, successors, and as-signs, shall1Cease and desist from(a)Discouraging the protected concerted activities ofitsemployees by discharging employees for having en-gaged in lawful strike activities.(b) In any like or relatedmanner interferingwith, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Diane Strock and J. T Stone immediate andfull reinstatementto their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights or privi-leges previously enjoyed, and make them whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against them, in the manner set forthin the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c) Post at its facility in Pittsburg, California copies ofthe attached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notice$ are not altered, defaced, or covered byany othermaterial.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "IT IS FURTHER RECOMMENDED that the complaint alle-gationsnot specifically found herebe dismissedAPPENDIXNOTICE To EMPLOYEESPOST BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discourage the protected concerted ac-tivities of our employees by discharging employees forhaving engaged in lawful strike activitiesWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Diane Strock and J T. Stone immedi-ate and full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings,plus interestWE WILL remove from our files any reference to thedischarges of Strock and Stone, and WE WILL notifythem in writing that this has been done and that evi-dence of these unlawful discharges will not be used as abasis for future personnel action against them.GENERAL CHEMICAL CORPORATION